J-S40020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    CHRISTOPHER VINSON                         :
                                               :
                       Appellee                :     No. 3961 EDA 2017


                Appeal from the Order Entered October 23, 2017
               in the Court of Common Pleas of Delaware County
               Criminal Division at No.: CP-23-CR-0004806-2017


BEFORE:      LAZARUS, J., DUBOW, J., and PLATT*, J.

JUDGMENT ORDER BY PLATT, J.:                       FILED SEPTEMBER 18, 2018

       The Commonwealth appeals1 from the order granting a habeas corpus

“motion for discharge” as to aggravated assault and simple assault. Appellee,

Christopher Vinson,2 struck a nurse, and fled. The Commonwealth contends

it presented a prima facie case that Appellee caused bodily injury under 18

Pa.C.S.A. § 2702(a)(3).        We conclude that the trial court, in granting the




____________________________________________


1 In the notice of appeal, the Commonwealth certified under Pa.R.A.P. 311(d)
that the order will terminate or substantially handicap the prosecution. (See
Notice of Appeal, 11/22/17).

2 Appellee Vinson identifies as a female and prefers the use of female
pronouns. (See Appellee’s Brief, at 4 n.1).


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S40020-18


habeas motion, erroneously viewed the evidence in the light most favorable

to Appellee Vinson. Accordingly, we reverse and remand.

        The facts are not in substantial dispute.3 On February 2, 2017, at about

6:10 a.m., Amy Botta, a registered nurse, was working in the emergency room

at Mercy Fitzgerald Hospital in Delaware County, Pennsylvania. She informed

Appellee, as instructed, (and as “multiple” other staff had done before her for

half an hour), that Appellee had been discharged and the hospital needed the

bed. This time, Appellee sat up in the bed, swung her arm at Nurse Botta,

and struck her in the face, causing redness and soreness for several days.

Appellee immediately fled the hospital.

        Another nurse witnessed the incident from the hallway. Hospital staff

called the police, who charged Appellee with aggravated assault, 18 Pa.C.S.A.

§ 2702(a)(3); simple assault, 18 Pa.C.S.A. § 2701; and harassment, 18

Pa.C.S.A. § 2709.

        After a preliminary hearing, Appellee filed the habeas motion, which the

trial court granted. The Commonwealth filed this appeal after the trial court

denied its motion for reconsideration. Both the Commonwealth and the court

complied with Pa.R.A.P. 1925.          The trial court opinion concluded that the

Commonwealth failed to establish a prima facie case of aggravated and simple

assault. (See Trial Court Opinion, 1/10/18, at 2, 5).



____________________________________________


3   Ms. Botta was the only witness who testified at the preliminary hearing.

                                           -2-
J-S40020-18


     The Commonwealth raises one question on appeal, which we summarize

as follows: Viewing the evidence in the light most favorable to the

Commonwealth, did the Commonwealth present a prima facie case that

Appellee attempted to cause or knowingly, intentionally, or recklessly caused

bodily injury to the nurse? (See Commonwealth’s Brief, at 1).

     The Commonwealth’s issue implicates the grant of the habeas motion.

Our scope and standard of review is well-settled:

          We review a trial court’s grant [or denial] of a pre-trial
     habeas corpus motion de novo and our scope of review is plenary.
     See Commonwealth v. Dantzler, 135 A.3d 1109, 1112 (Pa.
     Super. 2016) (en banc).

     As this Court explained in Dantzler:

        A pre-trial habeas corpus motion is the proper means for
        testing whether the Commonwealth has sufficient evidence
        to establish a prima facie case. To demonstrate that a prima
        facie case exists, the Commonwealth must produce
        evidence of every material element of the charged
        offense(s) as well as the defendant’s complicity therein. To
        meet its burden, the Commonwealth may utilize the
        evidence presented at the preliminary hearing and also may
        submit additional proof.

     Id. (internal quotation marks and citations omitted).

Commonwealth v. Carper, 172 A.3d 613, 620 (Pa. Super. 2017), appeal

denied, 184 A.3d 540 (Pa. 2018).

           In reviewing a trial court’s order granting [or denying] a
     defendant’s petition for writ of habeas corpus, we “must generally
     consider whether the record supports the trial court’s findings, and
     whether the inferences and legal conclusions drawn from those
     findings are free from error.” . . . Notably, the Commonwealth
     does not have to prove the defendant’s guilt beyond a
     reasonable doubt. Further, the evidence must be considered in

                                    -3-
J-S40020-18


        the light most favorable to the Commonwealth so that
        inferences that would support a guilty verdict are given
        effect.

Commonwealth v. Santos, 876 A.2d 360, 363 (Pa. 2005) (citations omitted)

(emphasis added).

        Here, on independent review, we conclude that the Commonwealth

presented evidence at the preliminary hearing which, viewed in the light most

favorable to it, was plainly sufficient to establish a prima facie case.

        The Commonwealth’s evidence showed that Appellee struck Ms. Botta,

who as a registered nurse is a specially protected member of an enumerated

class, emergency medical services personnel, who was engaged in the

performance of duty, and working within the scope of her employment. See

18 Pa.C.S.A. § 2702(c)(21), (d). Nurse Botta was indisputably injured. Under

section 2702(a)(3), the Commonwealth was not required to prove that she

was seriously injured. Compare section 2702(a)(1) and (2) with 2702(a)(3).

        The trial court’s suggestion that Appellee may have been sleeping and

rolled over, (see Trial Ct. Op., at 4-5), is belied by the record and in any event

fails   to   consider   the   evidence   in   the   light   most   favorable   to   the

Commonwealth. See Santos, supra at 363. We are constrained to conclude

that the trial court erred in reviewing the record and granting habeas corpus.

        Order reversed and remanded. Jurisdiction relinquished.




                                         -4-
J-S40020-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/18




                          -5-